Citation Nr: 0608900	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's husband


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1976 to 
August 1977.

This appeal arises from a July 2000 rating decision by the 
Department of Veterans' Affairs (VA) Medical & Regional 
Office (RO) in Fort Harrison, Montana, which denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  To provide a clear analysis, the Board 
has characterized the issues as stated on the cover page of 
this decision.

In April 2003, the veteran was afforded a videoconference 
hearing before the undersigned, who is the Acting Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.

2.  The veteran does not have an acquired psychiatric 
disorder (other than PTSD) that is related to her service.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  An acquired psychiatric disorder (other than PTSD) was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in 
December 2001 and March 2004, (hereinafter "VCAA notification 
letters") that informed her of the type of information and 
evidence necessary to support her claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), she was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

The RO's VCAA notification letters informed the veteran of 
her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
her claims.  She was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.  Finally, the Board 
notes that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the June 2005 SSOC, which 
is a comprehensive description of the duties to notify and 
assist.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Additionally, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

As noted above, during the pendency of this appeal, the Court 
further redefined the requirements of the VCAA to include 
notice that a disability rating and an effective date for 
award of benefits would be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (Vet. App. March 3, 2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective date for any grant of service 
connection.  However, since the claims for service connection 
are being denied, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield, 19 Vet. App. 103.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded an examination for the disabilities in issue.  With 
regard to the claim for an acquired psychiatric disorder, 
although an etiological opinion has not been obtained, the 
Board finds that the evidence, discussed infra, warrants the 
conclusion that a remand for an etiological opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
veteran is not shown to have received a diagnosis of the 
claimed condition during service, which ended in August 1977, 
the first evidence of the claimed condition comes several 
years after separation from service, and the claims files do 
not currently contain competent evidence showing that the 
claimed condition is related to her service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II.  Service Connection

The appellant asserts that service connection is warranted 
for PTSD, and an acquired psychiatric disorder (as used 
herein, the term "acquired psychiatric disorder" is intended 
to encompass all acquired psychiatric disorders other than 
PTSD).  During her hearing, held in April 2003, she testified 
to the following: she began to experience fear about six 
months after entrance into service.  She had four treatments 
by a psychologist during which time she was told that she had 
problems with phobias and depression.  She was afraid of lawn 
mowers, and on one occasion she was ordered to mow a lawn, at 
which time she became so fearful that she lost control of her 
bladder.  Her first treatment for psychiatric symptoms after 
service was in 1981.  The appellant's husband testified that 
he was in the service with the appellant, that he attended 
each one of her sessions with a psychologist, and that her 
first post-service treatment was with VA in 1981.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

A.  PTSD

The veteran argues that she has PTSD as a result of her 
service.  With regard to stressors, the Board notes that the 
veteran has reported being sexually assaulted prior to 
service.  See report from the Golden Triangle Community 
Mental Health Center (GTCMHC), dated in November 2001; April 
2002 VA examination report.  She has also provided several 
accounts alleging sexual harassment, an attempted sexual 
assault, and/or from one to five sexual assaults during 
service.  See e.g., November 2001 and December 2004 GTCMHC 
reports; VA examination reports, dated in April 2002 and 
April 2005.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records indicate that in April 
1977, she was treated for complaints that her supervisor had 
told her to mow a lawn, and that she was scared of lawn 
mowers.  The reports indicate that she agreed to attempt 
behavior modification.  There was no diagnosis.  The 
remainder of the service medical records are silent as to 
treatment for psychiatric symptoms.  A separation examination 
report is not of record.  A service department memo, dated in 
May 1977, states that the veteran was recommended for 
separation from service, and notes that she had adjustment 
problems, financial difficulties, and that she had been a 
marginal performer on the job.  An associated "request for 
separation" shows that the veteran requested discharge due 
to difficulty in adjusting to military authority, which she 
attributed in part to her relatively advanced age upon 
enlistment.  She also stated, "I have not been able to 
successfully cope with the demands made upon military members 
outside their primary duty functions."  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1977 and 2005.  
This evidence includes VA progress notes which show that she 
first received treatment for psychiatric symptoms (noted as 
depression) in 1983.  She received ongoing treatment for 
psychiatric symptoms thereafter.  VA hospital reports note 
hospitalization for psychiatric symptoms in 1984, 1987, 1991 
and 1999.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for PTSD.  The Board first 
notes that while the veteran was treated for a possible 
phobia pertaining to lawn mowers during service, a 
psychiatric disorder was not diagnosed, and the Board finds 
that a psychiatric disorder is not shown during service.  In 
addition, under 38 U.S.C.A. § 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
evidence is insufficient to show that the veteran has PTSD.  
In this regard, a VA examination report, dated in April 2005, 
shows that the examiner specifically ruled out PTSD, and 
afforded the veteran an Axis I diagnosis of panic disorder 
with agoraphobia.  The examiner further stated that her 
primary diagnosis was a borderline personality disorder.  The 
Board considers the April 2005 VA examination report to be 
highly probative evidence showing that the veteran does not 
have PTSD.  This report is the only competent opinion of 
record which was based on a review of the veteran's claims 
file.  See generally Hampton v. Gober, 10 Vet. App. 481 483 
(1997) (noting that a medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion); Schroeder v. Brown, 6 
Vet. App. 220, 225 (1994); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 123 (1991).  

The Board further points out that to the extent that the 
April 2005 VA examiner concluded that the veteran does not 
have PTSD, his conclusion is consistent with the majority of 
the other medical evidence of record, to include the VA 
progress notes and hospital reports, GTCMHC reports, dated 
between 2001 and 2004, and a June 1985 report from Louis G. 
Moench, M.D.  This evidence shows that the veteran was 
primarily afforded diagnoses of depression, panic disorder, 
and bipolar disorder, with many findings of an (Axis II) 
borderline personality disorder.  Furthermore, to the extent 
that the April 2005 VA examiner determined that the veteran's 
primary diagnosis was a borderline personality disorder, this 
is consistent with the many diagnoses of personality 
disorders in both the VA and non-VA medical evidence.  See 
also, April 2002 VA examination report (in which the examiner 
concluded that an Axis I diagnosis was not warranted, and 
afforded the veteran an Axis II diagnosis of borderline 
personality disorder), March 1999 VA hospital report (noting 
"this is an acting out of an immature personality 
disorder").  Although the Board has considered the diagnoses 
of PTSD, these are either equivocal (i.e., "rule out PTSD") 
(see GTCMHC reports) or they came many years ago and note an 
Axis I diagnoses of PTSD together with several diagnoses of 
other Axis I and Axis II disorders.  See e.g., VA hospital 
reports, dated in 1987 and 1991.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for PTSD must be denied.

B.  Acquired Psychiatric Disorder

The Board finds that the claim must be denied.  The Board's 
discussion of the evidence in Part II.A. is incorporated 
herein.  Briefly stated, the veteran's service medical 
records indicate that in April 1977, she was treated for 
complaints that her supervisor had told her to mow a lawn, 
and that she was scared of lawn mowers.  There was no 
diagnosis.  She voluntarily requested a discharge from 
service due to what she stated was an "extreme difficulty in 
adjusting to military authority" which she attributed in 
part to her relatively advanced age upon enlistment.  The 
first post-service medical evidence of treatment for 
psychiatric symptoms is found in VA progress notes, dated in 
1983.  This is approximately five years after separation from 
service.  This lengthy period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence which links an 
acquired psychiatric disorder to the veteran's service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.

C.  Conclusion

The Board has considered the appellant's written testimony 
submitted in support of the arguments that the claimed 
conditions should be service connected.  These statements are 
not competent evidence of a diagnosis, or a nexus between the 
claimed conditions and the appellant's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claims must be denied.  In 
reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied. 

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


